EXHIBIT 10.2 SECURITIES PURCHASE AGREEMENT among AMERICAN BUSINESS HOLDINGS, INC. as Issuer, Tong Liu, as Chairman and THE PERSONS LISTED ON THE SIGNATURE PAGES HERETO as Purchasers April , 2008 SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement (this “Agreement”) is dated as ofApril , 2008 among American Business Holdings, Inc., a Delaware corporation (the “Issuer”), Tong Liu (the “Chairman”) and each purchaser identified on the signature pages hereto (each, including its successors and assigns, a “Purchaser” and collectively the “Purchasers”). WHEREAS, the Purchasers have agreed to purchase, and the Issuer has agreed to sell, the Securities (as defined herein) in connection with the Purchasers’ agreement to provide financing to the Issuer in the amount of U.S. $2,000,000; WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant to Regulation D under the U.S. Securities Act of 1933, as amended (the “Act”) upon issuance thereof, and until such time as the same is no longer required under the applicable requirements of the Securities Act, the Common Stock, Warrants and the Warrant Shares (as such terms are defined herein) shall bear the legends relating to the offer and the sale of the Common Stock, Warrants and the Warrant Shares as required by (i) Regulation D under the Securities Act or (ii) any other applicable laws or regulations relating to the issuance of the Securities. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Issuer and each Purchaser agree as follows: ARTICLE I. DEFINITIONS 1.1Definitions.In addition to the terms defined elsewhere in this Agreement the following terms have the meanings set forth in this Section 1.1: “Action” has the meaning ascribed to such term in Section 3.1(j). “Affiliate” means any Person that, directly or indirectly through one or more intermediaries, controls or is controlled by or is under common control with a Person, as such terms are used in and construed under Rule 405 under the Securities Act.With respect to a Purchaser, any investment fund or managed account that is managed on a discretionary basis by the same investment manager as such Purchaser will be deemed to be an Affiliate of such Purchaser. “Business Day” means any day except Saturday, Sunday, any day which is a federal legal holiday in the United States or any day on which banking institutions in the State of New York are authorized or required by law or other governmental action to close. “Chairman” has the meaning ascribed to such term in the first paragraph. “Shell” has the meaning ascribed to such term in Section 2.3(b). 2 “Closing” means the closing of the purchase and sale of the Securities pursuant to Section “Closing Date” means the Trading Day when all of the Transaction Documents have been executed and delivered by the applicable parties thereto, and all conditions precedent to (i) the Purchasers’ obligations to pay the Subscription Amount and (ii) the Issuer’s obligations to deliver the Securities have been satisfied or waived. “Commission” means the Securities and Exchange Commission. “Common Stock” means the common stock of the Issuer, par value $0.001 per share, and any other class of securities into which such securities may hereafter be reclassified or changed. “Common Stock Equivalents” means any securities of the Issuer or the Subsidiaries which would entitle the holder thereof to acquire at any time Common Stock, including, without limitation, any debt, preferred stock, rights, options, warrants or other instrument that is at any time convertible into or exercisable or exchangeable for, or otherwise entitles the holder thereof to receive, Common Stock. “Corporate Authorization Documents” means (i) the resolutions of the Board of Directors of the Issuer, in form and substance satisfactory to the Purchasers,authorizing the transactions contemplated herein, including, without limitation, the issuance of the Common Stock and the Warrants and the execution and delivery of the remaining Transaction Documents (ii) a certificate of the Secretary of the Issuer in usual and customary form attesting to the copies of the certificate of incorporation and bylaws of the Issuer attached thereto. “Disclosure Schedules” has the meaning ascribed to such term in Section 3.1. “Effective Date” means the date that the initial Registration Statement filed by the Issuer pursuant to the Registration Rights Agreement is first declared effective by the Commission. “Escrow Agent” means
